Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to an amendment filed on 12/22/2021, claims 1-15 have been amended by the Applicant. Claims 1-15 have been examined. This office action is Final.

Response to Amendment

Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the rejection(s) of claim(s) under Ogawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (2015/0132984).  On page 8-9 of the Applicant’s arguments the Applicant argues newly added limitation, “the first additional password is generated by the client or server during a registration operation of the user according to the user ID in a user registration request and a device ID of the client” is not disclosed by the prior art of Ogawa.  However, the newly added limitation has been rejected under prior art of Kim et al. (2015/0132984).
On page 7 of the Applicant’s argument the Applicant states that claim 1 has been amended to remove “on a terminal device”.  Thus, the claim objection has been withdrawn.
On page 7 of the Applicant’s arguments claims 12-15 have been amended to overcome the previous 101 rejection.  
On pages 7-8 of the Applicant’s arguments claim 5 was previous rejected under 112 second, the Applicant has amended to overcome the 112 second rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2018/0012000) in view of Kim et al. (2015/0132984).
As per clam 1, Ogawa discloses an identity authentication method (Ogawa: para. 0129, user authentication method), comprising:
acquiring, by a client, a user identifier (ID) and a first password to be authenticated in response to an identity authentication operation from a user (Ogawa: See Fig. 11, para. 0129-0130, acquiring, by a client on a terminal device (i.e. communication terminal device), a user ID (#1101), password (#1102) to be authenticated in response to an identity authentication operation from a user (i.e. entry using an authentication screen, login screen) ;
acquiring, by the client, a first additional password according to the user ID (Ogawa: See Fig. 11, para. 0129, acquiring, by the client (i.e. communication terminal device), an additional password (Time-based password/TP #1103) according to the user ID (#1101)); and 
sending, by the client, an identity authentication request to the server, wherein the identity
authentication request comprises the user ID, the first password, and the first additional password to enable the server to perform identity authentication in response to the identity authentication request based on a second password, and a second additional password that are prestored on the sever in association with the user ID (Ogawa: para. 0132-0133, 0136, sending, by the client (i.e. information communication terminal device #20), an first authentication request to an authentication server, wherein the first authentication request comprises user ID, password, and TP (i.e. first additional password) to enable the authentication server to perform authentication in response to first authentication request based on the user ID, password, and TP stored on the authentication server, the Examiner asserts that the first and second password are the same password, the server stored a copy of the first password, which the Examiner asserts is the second password, and the server stored a copy of the first additional password which is the second additional password, thus the server can perform authentication of the user by comparing the first password to the second password, and the first additional password with the second additional password).
	Ogawa does not explicitly disclose wherein the first additional password is generated by the client or sever during a registration operation of the user according to the user ID in a user registration request and a device ID of the client.
	However, analogous art of Kim et al. wherein the first additional password is generated by the client or sever during a registration operation of the user according to the user ID in a user registration request and a device ID of the client (Kim: See Fig. 2-3, para. 0052, 0060, 0068, 0070, first additional password (i.e. OTP generation unit, generates a first additional password (i.e. OTP) is generated by the mobile device (i.e. client) during a registration operation of the user according to the user ID (i.e. identification information of the user) in a user registration request and a device ID (i.e. unique serial number of the mobile OTP) of the client).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of Ogawa to include wherein the first additional password is generated by the client or sever during a registration operation of the user according to the user ID in a user registration request and a device ID of the client.  One would have been motivated to enhance security through the implementation of the OTP during registration (Kim: para. 0017). 

	As per claim 2, Ogawa and Kim disclose the method according to claim 1.  Ogawa further discloses acquiring the first additional password (Ogawa: See Fig. 11, time-based password/TP#1103) comprises: reading, by the client, an additional password prestored on the client, in association with the user ID in response to the registration operation from the user on the client, as the first additional password (Ogawa: para. 0130, reading by the client (i.e. communication terminal device), the time-based password/TP is prestored (i.e. cookie) on the communication terminal device (i.e. client), the time-based password/TP matches the user ID, because the TP is associated the user ID, thus the TP is assigned to a certain user ID, thus tied to specific user ID).

As per claim 3, Ogawa and Kim further disclose the method according to claim 2.
Ogawa further discloses wherein obtaining the prestored additional password (Ogawa: para. 0130, obtaining the prestored additional password (i.e. cookie that has the TP/time-based password), the TP/time-based password is entered in the filed without user entry) comprises:
	generating, by the client, the second additional password associated with the user ID (Ogawa: para. 0136, generating, by the client (i.e. communication terminal device), the TP/time-based password, the time-based password matches the User ID, because there are associated with each other, and linked, the Examiner asserts so that the specific time-based password is for a particular user);
	storing, by the client, the second additional password in association with the user ID in the client in a way that the second additional password is the prestored additional password in association with the user ID (Ogawa: para. 0130, storing the TP (i.e. additional password) cookie);
	The current embodiment of Ogawa does not explicitly disclose acquiring, by the client, the user ID and the second password to be registered in response to the registration operation from the user on the client; adding, by the client, the user ID, the second password, and the second additional password to the user registration request; and sending, by the client, the user registration request to the server, to enable the server to store the second additional password and the user ID in association.
	However, in another embodiment, Ogawa discloses acquiring, by the client, the user ID and the second password to be registered in response to the registration operation from the user on the client (Ogawa: para. 0096-0097, acquiring by the communication terminal device, a user ID and password to register in response to registration screen);  adding, by the client, the user ID, the second password, and the second additional password to the user registration request (Ogawa: para. 0096-0098, registration request includes user ID, password, the additional password (i.e. TP/time-based password)); and sending, by the client (i.e. communication terminal device), the user registration request to the server, to enable the server to store the second additional password and the user ID in association (Ogawa: para. 0096-0097, the registration request to the authentication system (i.e. server) to enable the authentication system to store the TP and user ID in association). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Ogawa to include acquiring, by the client, a user ID and the second password to be registered in response to the registration operation from the user on the client; adding, by the client, the user ID, the second password, and the second additional password to the user registration request; and sending, by the client, the user registration request to the server, to enable the server to store the second additional password and the user ID in association, the motivation is that one needs to register, thus storing the authentication information in the database, and the database will be checked in subsequent authentication (Ogawa: para. 0098).

As per claim 4, Ogawa and Kim disclose the method according to claim 2.
Ogawa further discloses wherein obtaining the prestored additional password comprises (Ogawa: para. 0130, obtaining the prestored additional password (i.e. cookie that has the TP/time-based password), the TP/time-based password is entered in the filed without user entry); and storing, by the client, the second additional password and the user ID in the client in a way that the second additional password is the prestored additional password in association with the user ID (Ogawa: para. 0130, storing the TP (i.e. additional password) cookie).
The current embodiment of Ogawa does not explicitly disclose acquiring, by the client, the user ID and the second password to be registered in response to the registration operation from the user on the client; sending, by the client, a user registration request to the server, wherein the user
registration request comprises the user ID and the second password; receiving, by the client, the second additional password generated by the server in response to the user registration request.
However, in another embodiment, Ogawa discloses acquiring, by the client, the user ID and the second password to be registered in response to the registration operation from the user on the client (Ogawa: para. 0096-0097, acquiring by the communication terminal device, a user ID and password to register in response to registration screen); sending, by the client, a user registration request to the server, wherein the user registration request comprises the user ID and the second password (i.e. communication terminal device), the registration request to the authentication system (i.e. server) to enable the authentication system to store the TP and user ID in association); receiving, by the client, the second additional password generated by the server in response to the user registration request (Ogawa: para. 0096-0098, receiving, by the client (i.e. communication terminal device), an additional password (i.e. TP/time-based password) generated by the authentication sever in response to the first authentication request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine embodiments of acquiring, by the client, the user ID and the second password to the registered in response to the registration operation from the user on the client; sending, by the client, a user registration request to the server, wherein the user registration request comprises the user ID and the second password; receiving, by the client, the second additional password generated by the server in response to the user registration request, the motivation is that one needs to register, thus storing the authentication information in the database, and the database will be checked in subsequent authentication (Ogawa: para. 0098).

As per claim 8, Ogawa and Kim disclose the method according to claim 1.  Ogawa further discloses sending the identity authentication request to the server comprises (Ogawa: para. 0132, sending the first authentication request (i.e. identity authentication request) to the authentication server):
	adding, by the client, the user ID, the first password, and the first additional password into the identity authentication request (Ogawa: para. 0132, discloses that the user ID, password, and TP (i.e. additional password) is extracted from the first authentication request (i.e. identity authentication request), the Examiner asserts, that the user ID, password and TP were added in the first authentication request, thus later being extracted from the request); and 
	sending, by the client, the identity authentication request to the server (Ogawa: para. 0132, sending the first authentication request (i.e. identity authentication request) to the authentication server).

As per claim 9, Ogawa discloses an identity authentication method (Ogawa: para. 0129, user authentication method), comprising:
receiving, by a server, an identity authentication request from a client, wherein the identity authentication request comprises a user ID and a first password to be authenticated, and a first additional password (Ogawa: para. 0132-0133, 0136, sending, by the client (i.e. information communication terminal device #20), a first authentication request to an authentication server, wherein the first authentication request comprises user ID, password, and TP (i.e. first additional password) to enable the authentication server to perform authentication in response to first authentication request based on the user ID, password, and TP stored on the authentication server), 
acquiring, by the server, a second password and second additional password that are locally stored in association with the user ID carried in the identity authentication request (Ogawa: para. 0118 and 0126, acquiring, by the server the second password (i.e. received password) with the registered password that are locally stored, stored in database in association with the user ID); and
authenticating, by the server, identity of the user by determining whether the second password the second additional password match the first password and the first additional password respectively (Ogawa: para. 0018, 0126,  the Examiner asserts that the first and second password are the same password, the server stored a copy of the first password, which the Examiner asserts is the second password, and the server stored a copy of the first additional password which is the second additional password, thus the server can perform authentication of the user by comparing the first password to the second password, and the first additional password with the second additional password).
Ogawa does not explicitly disclose wherein the first additional password is generated by the client or server during a registration operation according to the user ID in a user registration request and a device ID of the client.
However, analogous art of Kim et al. wherein the first additional password is generated by the client or sever during a registration operation of the user according to the user ID in a user registration request and a device ID of the client (Kim: See Fig. 2-3, para. 0052, 0060, 0068, 0070, first additional password (i.e. OTP generation unit, generates a first additional password (i.e. OTP) is generated by the mobile device (i.e. client) during a registration operation of the user according to the user ID (i.e. identification information of the user) in a user registration request and a device ID (i.e. unique serial number of the mobile OTP) of the client).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of Ogawa to include wherein the first additional password is generated by the client or sever during a registration operation of the user according to the user ID in a user registration request and a device ID of the client.  One would have been motivated to enhance security through the implementation of the OTP during registration (Kim: para. 0017). 

As per claim 12, Ogawa discloses a terminal device (Ogawa: i.e. information communication terminal device #20) comprising:
a memory (Ogawa: para. 0079);
a hardware processor (Ogawa: para. 0079, a processor of the information communication terminal device); and
a non-transitory machine-readable storage medium (Ogawa: para. 0045, medium),
wherein the non-transitory machine-readable storage medium stores machine executable instructions executable by the hardware processor, and the machine executable instructions cause the hardware processor to perform the identity authentication method according to claim 1 (Ogawa: para. 0045, 0079).

As per claim 13, Ogawa further discloses a server (Ogawa: para. 0132, authentication server), comprising:
a memory (Ogawa: para. 0079);
a hardware processor (Ogawa: para. 0132, authentication server has a processor in order to process the first authentication request); and
a non-transitory machine-readable storage medium (Ogawa: para. 0129, 0132, server has storage that stores instructions that executes the method);
           wherein the non-transitory machine-readable storage medium stores machine executable instructions executable by the processor, and the machine executable instructions cause the hardware processor to perform the identity authentication method according to claim 9 (Ogawa: para. 0045, 0079).

As per claim 14, Ogawa further discloses a non-transitory machine-readable storage medium, storing machine executable instructions, wherein when being invoked and executed by a processor, the machine executable instructions cause the processor to perform the identity authentication method according to claim 1 (Ogawa: para. 0045, 0079).
authentication (Ogawa: para. 0098) .

As per claim 15, Ogawa further discloses a non-transitory machine-readable storage medium, storing machine executable instructions, wherein when being invoked and executed by a processor, the machine executable instructions cause the processor to perform the identity authentication method according to claim 9 (Ogawa: para. 0045, 0079).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2018/0012000) in view of Kim et al. (2015/0132984) and further in view of Votaw et al. (2017/0331817).

As per claim 5, Ogawa and Kim disclose the method according to claim 2.  Ogawa further discloses wherein acquiring the first additional password (Ogawa: See Fig. 11, para. 0129, acquiring, by the client (i.e. communication terminal device), an additional password (Time-based password/TP #1103) according to the user ID (#1101)).  
The current embodiment does not explicitly disclose Ogawa further discloses when the client does not store the first additional password in association with the user ID, sending, by the client, an additional password acquisition request to the server in response to an additional password acquisition operation from the user on the client, wherein the additional password acquisition request comprises the user ID; and acquiring, by the client, an additional password entered by the user into the client as the first additional password, wherein the additional password is acquired by the server via a logged in client in response to the additional password acquisition request, or the additional password is sent to the user by the server in response to the additional password acquisition request in a pre-registered information receiving manner of the user ID.
However, in another embodiment of Ogawa discloses when the client does not store the first additional password in association with matching the user ID (Ogawa: para. 0087, 0111, client (i.e. terminal device) does not store the additional password (i.e. TP) because the TP short cycle has completed and thus the old TP needs to be updated to a new TP (i.e. additional password) that is associated (i.e. match) with the user ID); sending, by the client, an additional password acquisition request to the server in response to an additional password acquisition operation from the user on the client (Ogawa: para. 0087, sending, by the client, an additional password acquisition request (i.e. TP issue request) to the authentication server in response to a TP operation from a user), wherein the additional password acquisition request comprises the user ID (Ogawa: para. 0087, TP request); and acquiring, by the client, an additional password entered by the user into the client as the first additional password (Ogawa: para.  0087, 0110, acquiring, the client, an additional password (i.e. TP) entered by the user), wherein the additional password is acquired by the server via a logged in client in response to the additional password acquisition request or the additional password is sent to the user by the server in response to the additional password acquisition request in a pre-registered information receiving manner of the user ID (Ogawa: para. 0087, 0110, additional password acquisition request (i.e. TP request) comprises the user ID; and acquiring, by the client, an additional password (i.e. TP) entered by user, TP entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine embodiments of Ogawa further discloses when the client does not store the first additional password in association with the user ID, sending, by the client, an additional password acquisition request to the server in response to an additional password acquisition operation from the user on the client, wherein the additional password acquisition request comprises the user ID; and acquiring, by the client, a third additional password entered by the user into the client as the first additional password, wherein the third additional password is acquired by the server via a logged in client in response to the additional password acquisition request, or the third additional password is sent to the user by the server in response to the additional password acquisition request in a pre-registered information receiving manner of the user ID, the motivation is that this is an efficient method of manage the update cycle of the TP and change the update cycle under the control of the authentication server (Ogawa: para. 0087).
Ogawa and Kim do not explicitly disclose a third additional password.
Votaw discloses a third additional password (Votaw: para. 0008, 0076, 0078-0079, client authentication computing platform may generate a third one-time passcode).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Votaw with the system/method of Ogawa and Kim to include a third additional password.  One would have been motivated to preventing unauthorized access to secured information systems using multi-device authentication techniques (Votaw: para. 0001).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2018/0012000) in view of Kim et al. (2015/0132984) in view of Votaw et al. (2017/0331817) and further in view of Krstic et al (2016/0359863).




As per claim 6, Ogawa, Kim, and Votaw disclose the method according to claim 5.  
Ogawa, Kim, and Votaw do not explicitly disclose wherein the third additional password is sent via a two-dimensional code, the client scans the two-dimensional code to enter the third additional password as the first additional password.
However, in analogous art Krstic discloses wherein the third additional password is sent via a two-dimensional code, the client scans the two-dimensional code to enter the third additional password as the first additional password (Krstic: para. 0114, and 0117-0118, additional password (i.e. second authentication factor, third additional password) is sent via a two-dimensional code (i.e. QR code), the device scans, by the user taking a picture of the QR code to enter the second authentication factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the third additional password is sent via a two-dimensional code, the client scans the two dimensional code to enter the third additional password as the first additional password of the method of Krstic with Ogawa, Kim, and Votaw, the motivation is that this technique provides flexibility in receiving the additional password via a QR code that can then be entered on the device (Krstic: para. 0118).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2018/0012000) in view of Kim et al. (2015/0132984) and further in view of Hird et al. (2012/0066504).

As per claim 7, Ogawa and Kim disclose the method according to claim 1.
Ogawa further discloses sending the identity authentication request to the server comprises (Ogawa: para. 0132-0133, 0136, sending, by the client (i.e. information communication terminal device #20), a first authentication request to an authentication server, wherein the first authentication request comprises user ID, password): adding, by the client, the first password and user ID into the identity authentication request (Ogawa: para. 0132, discloses that the user ID, password, and TP (i.e. additional password) is extracted from the first authentication request (i.e. identity authentication request), the Examiner asserts, that the user ID, password and TP were added in the first authentication request, thus later being extracted from the request); and sending, by the client, the identity authentication request to the server (Ogawa: para. 0132, sending the first authentication request (i.e. identity authentication request) to the authentication server).
Ogawa and Kim do not explicitly disclose performing, by the client, encryption on the first password by using the first additional password, to obtain an encrypted first password.
However, in analogous art of Hird discloses performing, by the client, encryption on the first password by using the first additional password, to obtain an encrypted first password (Hird: para. 0006, performing by the user computing device, encryption of the password (i.e. user associated password) using the additional password (i.e. temporary password).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing, by the client, encryption on the first password by using the first additional password, to obtain an encrypted first password of the method of Hird with Ogawa and Kim, the motivation is that this is a security measure that secures the password by using encryption to prevent unauthorized users from using and/or reading the password (Hird: para. 0006). 



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (2018/0012000) in view of Kim et al. (2015/0132984) in view of Bhansali et al. (9,202,059), and further in view of Krstic et al (2016/0359863).

As per claim 10, Ogawa and Kim disclose the method according to claim 9. 
Ogawa further discloses receiving, by the server, an additional password acquisition request from the client, wherein the additional password acquisition request comprises at least the user ID (Ogawa: para. 0087, sending, by the client, an additional password acquisition request (i.e. TP issue request) to the authentication server in response to a TP operation from a user).
Ogawa and Kim do not explicitly disclose determining, by the server, whether the user ID has logged in another client; if the user ID has not logged in another client.  
However, analogous art of Bhansali discloses determining, by the server, whether the user ID has logged in another client; if the user ID has not logged in another client (Bhansali: col. 23, lines 60-67, col. 24, lines 1-36, if the user ID (i.e. username) has not logged in, the Examiner asserts that the username is forgotten, thus the user ID cannot be logged in if the username is forgotten, thus server can send to the additional password to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, by the server, whether the user ID has logged in another client; if the user ID has not logged in another client of the method of Bhansali with Ogawa and Kim, the motivation is that this is an efficient method that allows one to check whether a user ID has been logged in or not, in order to determine further steps that should be implemented to ensure that the user can log in (Bhansali: col. 23, lines 62-67, col. 24, lines 1-8).
Ogawa, Kim, and Bhansali does not explicitly disclose sending, by the server, a third additional password associated with the user ID as the first additional password in a pre-registered information receiving manner of the user ID to the client.
However, in analogous of Krstic discloses sending, by the server, a third additional password associated with the user ID as the first additional password in a pre-registered information receiving manner of the user ID to the client (Krstic: para. 0014, 0118, sending, by the server, the additional password (i.e. second factor authentication) matching the user ID (i.e. username) in a pre-registered information receiving manner (i.e. emailed to the user, texted to the user).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to include sending, by the server, a third additional password associated with the user ID as the first additional password in a pre-registered information receiving manner of the user ID to the client of Krstic with Ogawa, Kim, and Bhansali, the motivation is that this is an efficient method that allows a server to email or text a user (Krstic: para. 0014).  

As per claim 11, Ogawa, Kim, Bhansali, and Krstic discloses the method according to claim 10.  Ogawa further discloses acquiring, by the server, the third additional password associated with the user ID in the additional password acquisition request (Ogawa: para. 0087, sending, by the client, an additional password acquisition request (i.e. TP issue request) to the authentication server in response to a TP operation from a user), and sending, by the server, the third additional password to the client that sends the additional password acquisition request for the client to store the third additional password as the first additional password (Ogawa: para. 0087, 0110, sending, by the client, an additional password acquisition request (i.e. TP issue request) to the authentication server in response to a TP operation from a user).
Ogawa, Kim, and Krstic does not explicitly if the user ID has not logged in another client, starting, by the server, authentication via an authentication code; and if the authentication via the authentication code succeeds.
However, in analogous art of Bhansali discloses if the user ID has not logged in another client, starting, by the server, authentication via an authentication code; and if the authentication via the authentication code succeeds (Bhansali: col. 23, lines 60-67, col. 24, lines 1-36, if the user ID (i.e. username) has not logged in, the Examiner asserts that the username is forgotten, thus the user ID cannot be logged in if the username is forgotten, starting by the server, authentication via the challenge code (i.e. authentication code) authenticating the challenge code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include if the user ID has not logged in, starting, by the server, authentication via an authentication code; and if the authentication via the authentication code succeeds of the method of Bhansali with Ogawa, Kim, and Krstic, this is an efficient method that allows one of receive a challenge code in order to later retrieve a user ID and password (Bhansali: col. 23, lines 62-67, col. 24, lines 1-8).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/3/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439